Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 11, 2020

                                      No. 04-20-00298-CV

                           HOWELL CRANE & RIGGING, INC.,
                                    Appellant

                                                v.

                                 Robert Lee WAMMACK, Jr.,
                                           Appellee

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-CI-09279
                        Honorable Angelica Jimenez, Judge Presiding


                                         ORDER

       Appellee’s brief was originally due November 12, 2020; however, the court granted an
extension of time until December 14, 2020 to file the brief. Appellee has filed a further motion,
requesting an additional thirty days to file the brief.

       We grant the motion and order appellee’s brief due January 13, 2021. Counsel is advised
that no further extensions of time will be granted absent a motion, filed before the brief is due,
that (1) demonstrates extraordinary circumstances justifying further delay, (2) advises the court
of the efforts counsel has expended in preparing the brief, and (3) provides the court reasonable
assurance that the brief will be completed and filed by the requested extended deadline.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of December, 2020.
___________________________________
Michael A. Cruz,
Clerk of Court